       Case 4:14-cv-01698 Document 1333 Filed in TXSD on 10/23/18 Page 1 of 3



                             ¶UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
KEITH COLE, JACKIE BRANNUM, RICHARD              §
KING, MICHAEL DENTON, FRED WALLACE,              §
and MARVIN RAY YATES, individually and on        §
behalf of those similarly situated,              §            CIVIL ACTION NO.
                                    Plaintiffs,  §               4:14-cv-1698
                                                 §
v.                                               §
                                                 §
BRYAN COLLIER, in his official capacity,         §
ROBERT HERRERA, in his official capacity, and    §
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, §
                                                 §
                                     Defendants. §
   PLAINTIFFS’ THIRD UNOPPOSED MOTION TO APPROVE CLASS OPT-OUTS

         Plaintiffs file this unopposed motion to request the Court approve the requests from the

following nineteen individual to opt out of the Class.

         Opt outs must be approved by the Court in accordance with the Settlement Agreement.

Doc. 989-4, pp. 17–18. Class counsel have personally interviewed each inmate below and found

no reason to oppose any of these individuals’ requests to opt out.

   •    James Wagers (#02081167).

         Class Counsel met with Mr. Wagers in person, at the Pack Unit, on October 19, 2018.

After explaining the opt-out process and their rights under the settlement, Class Counsel believes

Mr. Wagers has a rational understanding of the opt-out process, the rights he is surrendering, and

that once he has “opted out” of the lawsuit that any rights he has under the settlement have been

forever extinguished.

         Since preliminary approval of the settlement, Class Counsel met with a total of twenty-

seven inmates who have submitted the opt out forms provided in the settlement agreement. After
    Case 4:14-cv-01698 Document 1333 Filed in TXSD on 10/23/18 Page 2 of 3



meeting with counsel who explained the settlement and their rights, four inmates chose to

withdraw their requests to opt out.

       Mr. Wagers, described rational, thoughtful reasons he desired to opt out. Mr. Wagers

wanted to be transferred to a different prison to attend programming not available at the Pack

Unit. Mr. Wagers does not appear to be experiencing coercion or retaliation. Thus, it is the

opinion of Class Counsel that Mr. Wagers should have his request to opt out approved.

       Per the Court’s August 7, 2018 order, a declaration in support of this motion containing

privileged attorney/client communications is filed separately, ex parte and under seal.

Date: October 22, 2018.

                                             Respectfully submitted,

                                             Edwards Law
                                             The Haehnel Building
                                             1101 East 11th Street
                                             Austin, Texas 78702
                                                    Tel. 512-623-7727
                                                    Fax. 512-623-7729

                                             By     /s/ Jeff Edwards
                                             JEFF EDWARDS
                                             State Bar No. 24014406
                                             Attorney-in-Charge
                                             Scott Medlock
                                             State Bar No. 24044783
                                             Michael Singley
                                             State Bar No. 00794642
                                             David James
                                             State Bar No. 24092572
                                             Federal ID No. 2496580

                                           ATTORNEYS FOR PLAINTIFFS




                                                2
    Case 4:14-cv-01698 Document 1333 Filed in TXSD on 10/23/18 Page 3 of 3




                              CERTIFICATE OF SERVICE

       By my signature above, I certify that a true and correct copy of the foregoing has been
served on all counsel of record through the Court’s electronic filing system.

                                           By    /s/ Jeff Edwards
                                           JEFF EDWARDS


                           CERTIFICATE OF CONFERENCE

        By my signature above, I certify that I conferred with attorneys for Defendants, Leah
O’Leary and Darren McCarty, by email on October 22, 2018. Defendants’ counsel is unopposed
to this motion.

                                           By    /s/ Jeff Edwards
                                           JEFF EDWARDS




                                              3
